DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 11/16/2022 In virtue of this amendment: 
Claims 15-20 are newly added;
Claims 1 and 11-14 are currently amended; and thus, 
Claims 1-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to claims 1 and 11-14  for informalities is withdrawn in view of the amendment made to the claim. 
Drawings
The drawings were received on 11/16/2022.  These drawings are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0270424A1 hereinafter “Van” in view of US20130005280A1 hereinafter “Leung” 
Regarding claim 1, Van discloses a lighting device (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1] and a sensing and communication unit [SC1]) comprising: 
5a lighting source (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1])  configured to generate light (inherently disclosed, lighting unit generate light); 
a radar sensor (¶38L9-11: the radar transmitter [TX] and radar receiver [RX] jointly constitute a radar detector) configured to detect presence information (¶32L1-14: sensing and communication unit [SC] detects an object from radiation), the radar sensor comprising 
at least one radar emitter (¶38L9-11: the radar transmitter [TX] ) and at least one radar receiver (¶38L9-11: radar receiver [RX]) and 
control electronics (¶40L1: controller [CT]) configured to control the lighting source based on at least one of; 
the presence information detected by the radar sensor (¶31L1-19: [SC] of lamppost [LP] detect object and produces a given amount of light); and 
data wirelessly transmitted directly to the lighting device via the wireless communication channel by the one or more other lighting devices. (¶31L1-19: the sensing and communication unit [SC2] inform the sensing and communication unit [SC5] of detected object) 
Van does not explicitly disclose: 
the radar sensor is configured for use as a wireless communication channel for wirelessly transmitting data representing the presence information directly with one or more other lighting devices
Leung discloses 
a radar sensor (¶15L1-3: a wireless communication system with motion sensing function) configured to detect presence information relating to at least one person present in an environment (Claim 1: a motion sensor receiver for receiving motion detection reflected by one or more persons), 
the radar sensor comprising at least one radar emitter (¶21L 6-8: the first antenna connected to the transceiver) and at least one radar receiver (¶21L8-9: second antenna connected to a motion sensor receiver) configured for use as a wireless communication channel for wirelessly transmitting data (¶24L1-10: data communication operational mode) representing the presence information  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the sensing and communication unit disclosed by Van with the wireless communication system with motion sensing function as disclosed by Leung. 
One of ordinary skill in the art would’ve been motivated because by combining the wireless communication and motion sensing into using one system reduces the cost and complexity of the system (Leung ¶10L1-10)
Regarding claim 2, Van in view of Leung hereinafter “Van/Leung” discloses in Van the lighting device according to claim 1, wherein:
the radar sensor is further configured to detect at least one of direction information and 15speed information pertaining to at least one person; and the control electronics are further configured to control the lighting source based on at least one of the direction information and the speed information. (¶31L1-19: [LP2] detects the object [OB] is moving towards [LP5]; [SC2] of [LP2] may inform [SC5] of this fact; in response [SC5] of [LP5] may cause the lighting unit {LI5} to operate in active mode) 
30 Regarding claim 6, Van/Leung discloses in Van the lighting device according to claim 1, further comprising 
a communication module configured for wireless communication via at least one of a ZigBee protocol, a DALI protocol, a Bluetooth protocol, and a Wi-Fi protocol. (¶39L1-14: [SC] further comprises a [CIF]; the [CIF] operate with a short-range wireless communication protocol such as Bluetooth or Zigbee)
Regarding claim 8, Van/Leung discloses the lighting device according to claim 1
	Van/Leung does not explicitly disclose: 
the lighting device is further configured to be assembled in a modular manner.  
Van shows in Fig.2 for example each component is separate from each other, in the form of individual components. Therefore, implies each component is modular and when assembled together will from the device. Furthermore, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
5 	20Regarding claim 11,  Regarding claim 11, Van discloses a method of operating a system (¶25L1-2: a lighting system) comprising 
a first lighting device (¶25L2-3: lamppost [LP1- LP5]) and a second lighting device (¶25L2-3: lamppost [LP1- LP5]), wherein the first lighting device and the second lighting device each comprise 
a lighting source (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1]) configured to generate light (inherently disclosed, lighting unit generate light); 
a radar sensor (¶38L9-11: the radar transmitter [TX] and radar receiver [RX] jointly constitute a radar detector) configured to detect presence information (¶32L1-14: sensing and communication unit [SC] detects an object from radiation), the radar sensor comprising 
at least one radar emitter (¶38L9-11: the radar transmitter [TX] ) and at least one radar receiver (¶38L9-11: radar receiver [RX]) and 
control electronics (¶40L1: controller [CT]) configured to control the lighting source based on at least one of; 
the presence information detected by the radar sensor (¶31L1-19: [SC] of lamppost [LP] detect object and produces a given amount of light); and 
data wirelessly transmitted directly to the lighting device via the wireless communication channel by the one or more other lighting devices. (¶31L1-19: the sensing and communication unit [SC2] inform the sensing and communication unit [SC5] of detected object) 
the method comprises: 
detecting the presence information with the radar sensor of at least one of the first lighting device and the second lighting device; 30transmitting data between the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the control electronics of at least one of the first lighting device and the second lighting device based at least in part on the transmitted data.  (¶31L1-19: [LP2] detects the object [OB] is moving towards [LP5]; [SC2] of [LP2] may inform [SC5] of this fact; in response [SC5] of [LP5] may cause the lighting unit {LI5} to operate in active mode)
Van does not explicitly disclose: 
the radar sensor is configured for use as a wireless communication channel for wirelessly transmitting data representing the presence information directly with one or more other lighting devices
Leung discloses 
a radar sensor (¶15L1-3: a wireless communication system with motion sensing function) configured to detect presence information relating to at least one person present in an environment (Claim 1: a motion sensor receiver for receiving motion detection reflected by one or more persons), 
the radar sensor comprising at least one radar emitter (¶21L 6-8: the first antenna connected to the transceiver) and at least one radar receiver (¶21L8-9: second antenna connected to a motion sensor receiver) configured for use as a wireless communication channel for wirelessly transmitting data (¶24L1-10: data communication operational mode) representing the presence information  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the sensing and communication unit disclosed by Van with the wireless communication system with motion sensing function as disclosed by Leung. 
One of ordinary skill in the art would’ve been motivated because by combining the wireless communication and motion sensing into using one system reduces the cost and complexity of the system (Leung ¶10L1-10)
Regarding claim 18, Van/Leung discloses in Leung the lighting device according to claim 1, wherein 
the lighting device is configured to communicate with the one or more other lighting devices only via the wireless communication channel provided by the radar sensor.  (Leung ¶24L1-10: data communication operational mode)
Regarding claim 19, Van/Leung discloses in Van the lighting device according to claim 1, wherein 
the presence information relating to the at least one person present in the environment of the light device comprises at least one of: movement of the at least one person; direction of movement of the at least one person (¶31L1-19: [LP2] detects the object [OB] is moving towards [LP5]; [SC2] of [LP2] may inform [SC5] of this fact; in response [SC5] of [LP5] may cause the lighting unit {LI5} to operate in active mode); speed of movement of the at least one person; and number of detected persons.
Regarding claim 20, Van/Leung discloses in Van the lighting device according to claim 1, wherein 
the lighting device is configured as a luminaire. (¶25L7-8: lighting unit)
Claims 3-5, 7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van/Leung further in view of US2016/0105943A1 hereinafter “Recker” 
Regarding claim 3, Van/Leung discloses the lighting device according to claim 1, 
Van/Leung does not explicitly disclose; 
a sensor system 20configured to detect at least one sensor signal.  
Recker discloses in Fig.6 for example, a lighting device comprising a sensor to detect at least one sensor signal. (¶119L1-16: a wireless light module includes a passive infrared sensor; ¶125L15-21: any type of sensor can be utilized such as pressure sensor, light sensor) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the sensor system disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to turn on, off or change light intensity based on sensor inputs (Recker ¶17L114-17)
Regarding claim 4, Van/Leung further in view of Recker hereinafter “Van/Leung/Recker” discloses in Recker the lighting device according to claim 3, wherein 
the sensor system comprises an air pressure sensor configured to detect a current air pressure. (¶137L1-6: input from a sensor, a condition within an environment can be monitored; the condition can relate to pressure)
25 Regarding claim 5, Van/Leung/Recker discloses in Recker the lighting device according to claim 3, wherein:
 the sensor system comprises a daylight sensor (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and the control electronics are further configured for use in dimming the lighting source based on detected daylight. (¶16L11-15: adjust the light intensity of the LED light source based on light detected at the light sensor) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the light sensor system disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to turn on at night and turn off during the day in order to save electricity. 
Regarding claim 7, Van/Leung discloses the lighting device according to claim 1, 
Van/Leung does not explicitly disclose:
the control electronics are further configured for use in changing at least one of a color temperature and a color of the lighting source.  
Recker discloses, a lighting device comprising
the control electronics are further configured for use in changing at least one of a color temperature and a color of the lighting source. (¶95L13-20: LEDs may include red, green and blue LEDs and the mixed color may include number of colors. Regardless of whether the LEDs are of different colors, controlling the intensity of one or more LEDs via PWM provides power savings, dimming and so on.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the different color LEDs disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to generate different color output lights for different applications. 
Regarding claim 9, Van/Leung discloses a system (Van ¶25L1-2: a lighting system) comprising a first lighting device (Van ¶25L2-3: lamppost [LP1- LP5]) and a second lighting device (Van ¶25L2-3: lamppost [LP1- LP5]) each configured according to claim 1 (as rejected in claim 1 above), wherein: 
Van/Leung does not explicitly disclose: 
10the first lighting device further comprises a sensor system configured to detect environmental information; and the control electronics of the first lighting device are further configured to control the second lighting device based at least in part on the environmental information.  
Recker discloses in Fig.6 for example, a lighting device comprising  
a sensor system configured to detect environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and the control electronics of the first lighting device are further configured to control the second lighting device based at least in part on the environmental information. (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
15 Regarding claim 10, Van/Leung/Recker discloses in Van the system according to claim 9, wherein 
each of the first lighting device and the second lighting device further comprises a communication module configured such that communication between the first lighting device and the second lighting device occurs at least in part via the communication module.  (¶39L1-14: [SC] further comprises a [CIF]; the [CIF] operate with a short-range wireless communication protocol such as Bluetooth or Zigbee)
Regarding claim 12, Van/Leung disclose the method according to claim 11, 
Van/Leung does not explicitly disclose: 
the first lighting device further comprises a sensor system, and wherein the method further comprises: determining environmental information via the sensor system; generating data based on the environmental information; 5transmitting a control signal to the control electronics of the second lighting device; and controlling the second lighting device via the control electronics of the second lighting device.  
Recker discloses in Fig.6 for example, a lighting device comprising  
the first lighting device further comprises a sensor system, (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and wherein the method further comprises: determining environmental information via the sensor system; generating data based on the environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); 5transmitting a control signal to the control electronics of the second lighting device; and controlling the second lighting device via the control electronics of the second lighting device.  (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
Regarding claim 13, Van/Leung disclose the method according to claim 11, 
Van/Leung does not explicitly disclose: 
each of the first lighting device and 10the second lighting device further comprises a sensor system, and wherein the method further comprises: determining environmental information via the respective sensor system of the first lighting device and the second lighting device; generating data based on the environmental information; 15transmitting a control signal to the other of the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the respective control electronics based at least in part on the transmitted control signal.  
Recker discloses in Fig.6 for example, a lighting device comprising  
each of the first lighting device and 10the second lighting device further comprises a sensor system (¶16L8-9: light intensity based on the ambient light level detected by a light sensor), and wherein the method further comprises: determining environmental information via the respective sensor system of the first lighting device and the second lighting device; generating data based on the environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); 15transmitting a control signal to the other of the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the respective control electronics based at least in part on the transmitted control signal.  (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van/Leung in view of US2016/0105943A1 hereinafter “Recker” further in view of US2018/0132335 hereinafter “Jonsson” 
Regarding claim 14, Van/ Leung discloses the method according to claim 11, 
Van/Leung does not explicitly disclose: 
each of the first lighting device and the second lighting device further comprises an air pressure sensor, and wherein the method further comprises: determining an air pressure value via the respective air pressure sensors of the first 25lighting device and the second lighting device; mutually transmitting the respective air pressure values; comparing the respective air pressure values; and identifying relative positioning of the first lighting device and the second lighting device with respect to each other by comparing an air pressure value which was 30self-determined with an air pressure value which was transmitted.
Recker discloses in Fig.6 for example, a lighting device comprising  
a sensor system configured to detect environmental information (¶137L1-6: input from a sensor, a condition within an environment can be monitored; the condition can relate to pressure)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
	Van/Leung/Recker does not explicitly disclose: 
determining an air pressure value via the respective air pressure sensors of the first 25lighting device and the second lighting device; mutually transmitting the respective air pressure values; comparing the respective air pressure values; and identifying relative positioning of the first lighting device and the second lighting device with respect to each other by comparing an air pressure value which was 30self-determined with an air pressure value which was transmitted.
	Jonsson disclose a system wherein the system uses barometric pressure sensors to determine the which floor an luminaries is located. (¶19L1-9: based on the ambient air pressure, an altitude in which the controllable luminaire device is arranged, may be determined for example in which floor of a building the controllable luminaire device is arranged) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the pressure sensor reading disclosed by Recker to determine the altitude/floor of the luminaries as disclosed by Jonsson.  
One of ordinary skill in the art would’ve been motivated because it allow the system to commission the lights into related groups, even when they are located on different levels. 
Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Van/Leung in view of US2022/0049870A1 hereinafter “Chatwin” 
Regarding claim 15, Van/Leung discloses the lighting device according to claim 1,  
Van/Leung does not explicitly disclose: 
	an air pressure sensor configured to detect a current air pressure of the environment of the lighting device
	wherein the control electronics are further configured to control the light source based on the current air pressure. 
Chatwin discloses a control system comprises
	an air pressure sensor (¶28L5-9: a barometer (air pressure sensor))configured to detect a current air pressure of the environment (¶286-10: the barometer may detect pressure changes due to breath of a person in the room) 
	wherein the control electronics are further configured to control system based on the current air pressure. (Abstract L9-15: when a room is unoccupied HVAC may be set to standby state that saves power but allows temperature to return quickly to desired level when a person enters the room) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to add the pressure sensor  disclosed by Chatwin to control the lighting system disclosed by Van.   
One of ordinary skill in the art would’ve been motivated because it allows the system to accurately determine whether a person is occupying a room. (Chatwin ¶6)
Regarding claim 16, Van/Leung further in view of Chatwin hereinafter “Van/Leung/Chatwin” discloses in Chatwin the lighting device according to claim 15, wherein 
the control electronics are further configured to evaluate the current air pressure and the presence information together to determine whether the at least one person is entering or leaving the environment of the lighting device.  (Abstract L9-15: when a room is unoccupied HVAC may be set to standby state that saves power but allows temperature to return quickly to desired level when a person enters the room)
Regarding claim 17, “Van/Leung/Chatwin” discloses in Chatwin the lighting device according to claim 16, wherein 
the data wirelessly transmitted via the wireless communication channel directly with the one or more other lighting devices further represent the current air pressure. (¶28L8-9: barometric data may be transmitted)
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection, specifically, the Leung reference. 
For the at least foregoing reason, all rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 2, 2022